DETAILED ACTION
1.    	This action is responsive to communication filed on 13 January 2021, with acknowledgement of an original application filed on 22 April 2019.
2.    	Claims 1-20 are currently pending. Claims 1, 8, and 18 are in independent forms. Claims 1, 8, and 18 has been amended.  

Priority

3.    	 No foreign priority has been claimed.


Drawings
4.    	The drawings filed on 04/22/2019 are accepted by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-8, 14,  and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley US Patent Application Publication No. 2012/0054493 (hereinafter Bradley) in view of Huang US Patent Application Publication No. 2014/0065948 (hereinafter Huang).
Regarding claim 1, Bradley discloses an accessory (Fig. 1, accessories 110, 120), comprising: 
“a short range wireless network antenna” (see Bradley par. 0059, Wireless interface 406 can provide at least data communication capability for accessory 400. In some embodiments wireless interface 406 can include radio frequency (RF) transceiver components for accessing wireless data networks (e.g., using 3G, 4G or EDGE, WiFi, or other mobile communication technologies, or any combination thereof)); 
one or more processors (Fig. 2, processor 202) coupled to the memory (Fig. 2, storage medium 208), the processor being configured to: 
“transmit an encrypted message that includes a key to a host device associated with the account” (see Bradley pars. 0042, 0087, 0097, the messages can be broadcast, or in some embodiments, some messages can be unicast (i.e., addressed to a specific recipient) if the sender has identifying information for the recipient. Probes are generally sent in cleartext (although in some embodiments described below, an encrypted message can be embedded in a cleartext probe request or probe response));
“automatically connect, via short-range wireless pairing, to the host device” (see Bradley par. 0088, Once a secure pairing link has been established using processes 600 and 700, any type of information can be communicated via the link, subject only to implementation-dependent bandwidth constraints. In some embodiments, the accessory can use the pairing provided at block 614 to obtain credentials for a wireless network (e.g., a name and password or key for a protected IEEE 802.11 network) from the controller; the accessory can then use these credentials to join that network);
Bradley does not explicitly discloses a memory configured to store a public key and a private key, the public key associated with the accessory and an account, wherein the account is associated with a vendor or a provider.
However, in analogues art, Huang discloses a memory configured to store a public key and a private key, the public key associated with the accessory and an account, wherein the account is associated with a vendor or a provider (see Huang par. 0165, a private and public key pair may be shared between a merchant account provider and the payment processing accessory 2402. Specifically, the merchant account provider that issues the payment cards stores the private key within its system and keeps this key secure. The merchant account provider may then distribute a corresponding public key to the payment processing accessory 2402, which may be stored on the memory circuit 2404).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Huang into the system of Bradley in order to include private and public key pair may be shared between a merchant account provider and the payment processing accessory (see Huang par. 0165).  
 
Regarding claim 2, Bradley in view of Huang discloses the accessory of claim 1, 
 Bradley further discloses wherein automatically connecting comprises receiving, from the host device, validation of the key (see Bradley par. 0034, the pairing process can be largely automated, requiring little or no user intervention. Any user intervention can be as simple as verifying a passcode match between the accessory and controllers or entering a password provided by one device (e.g., the accessory) at the other device (e.g., the controller)). 

Regarding claim 3, Bradley in view of Huang discloses the accessory of claim 1, 
Bradley further discloses wherein automatically connecting comprises connecting without receiving a user input (see Bradley par. 0009, the pairing process can be largely automated, requiring little or no user intervention).

Regarding claim 4, Bradley in view of Huang discloses the accessory of claim 1, 
Bradley further discloses wherein the one or more processors of the accessory is further configured to receive a user input to associate the accessory with the account before automatically (see Bradley par. 0012, A processor coupled to the wireless interface and the user interface can be configured to communicate with an accessory to establish a pairing using a sequence of probes. Establishing the pairing can include communicating with a user via the user interface to confirm that the accessory should be allowed to join a wireless network and/or to obtain a password for the accessory, with the password being used in establishing the pairing).

Regarding claim 5, Bradley in view of Huang discloses the accessory of claim 1, 
Bradley further discloses wherein the public key is associated with a serial number of the accessory (see Bradley par. 0109, in some cases, the accessory serial number or other unique identifying code can be used as the password).

Regarding claim 6, Bradley in view of Huang discloses the accessory of claim 1, 
Huang further discloses wherein automatically connecting comprises receiving confirmation from the host device that the accessory is associated with the account (see Huang par. 0175, the payment processing accessory 2402 may include a finger print scanner that collects the payor's finger print and provides it to the mobile device 2450 via the internal interface 2410. The finger print information may be subsequently sent to a merchant account provider for verification as part of authenticating the payment using the Magcard). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Huang into the system of Bradley in order to include private and public key pair may be shared between a merchant account provider and the payment processing accessory (see Huang par. 0165).  

Regarding claim 7, Bradley in view of Huang discloses the accessory of claim 1, 
(see Bradley par. 0010, the controller and accessory can establish a shared secret by exchanging respective public keys using additional probes, including a third probe sent by the accessory and a fourth probe sent by the controller. Thereafter, either device can send a message to the other by encrypting the message using the further cryptographic key and sending the encrypted message within a fifth probe. The receiving device can extract the encrypted message from the fifth probe and decrypt it using the further cryptographic key). 

Regarding claim 8, Bradley discloses a method, comprising: 
“associating a public key and a private key with an accessory” (see Bradley par. 0096, At block 826, the accessory can receive the probe request containing the controller's public key CPUB. The accessory can generate its own private key ("APRIV") and public key ("APUB") at block 828).
 “transmitting, by the accessory, an encrypted message that includes a key, wherein the encrypted message is adapted to be decrypted by the host device” (see Bradley pars. 0042, 0087, 0097, the messages can be broadcast, or in some embodiments, some messages can be unicast (i.e., addressed to a specific recipient) if the sender has identifying information for the recipient. Probes are generally sent in cleartext (although in some embodiments described below, an encrypted message can be embedded in a cleartext probe request or probe response));
 “automatically connecting, by the accessory, to the host device via a short-range wireless pairing when the encrypted message is decrypted” (see Bradley par. 0088, Once a secure pairing link has been established using processes 600 and 700, any type of information can be communicated via the link, subject only to implementation-dependent bandwidth constraints. In some embodiments, the accessory can use the pairing provided at block 614 to obtain credentials for a wireless network (e.g., a name and password or key for a protected IEEE 802.11 network) from the controller; the accessory can then use these credentials to join that network);
Bradley does not explicitly discloses associating the public key associated with the accessory with an account, wherein the account is associated with a vendor or a provider, and wherein the account is also associated with a host device. 
However, in analogues art, Huang discloses associating the public key associated with the accessory with an account, wherein the account is associated with a vendor or a provider, and wherein the account is also associated with a host device (see Huang par. 0165, a private and public key pair may be shared between a merchant account provider and the payment processing accessory 2402. Specifically, the merchant account provider that issues the payment cards stores the private key within its system and keeps this key secure. The merchant account provider may then distribute a corresponding public key to the payment processing accessory 2402, which may be stored on the memory circuit 2404. The cryptography module 2412 may then use the public key stored to sign/encrypt data associated with a payment card received from the magnetic strip reader interface 2408. The signed data may then be securely transmitted to the mobile device 2450 (host device) which then transmits the account information and purchase amount to the merchant account provider for decryption and approval).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Huang into the system of Bradley in order to include private and public key pair may be shared between a merchant account provider and the payment processing accessory (see Huang par. 0165).  

Regarding claim 14, Bradley in view of Huang discloses the method of claim 8, 
(see Bradley par. 0109, in some cases, the accessory serial number or other unique identifying code can be used as the password).

Regarding claim 16, Bradley in view of Huang discloses the method of claim 8, 
Huang further discloses wherein automatically connecting comprises receiving confirmation from the host device that the accessory is associated with the account (see Huang par. 0175, the payment processing accessory 2402 may include a finger print scanner that collects the payor's finger print and provides it to the mobile device 2450 via the internal interface 2410. The finger print information may be subsequently sent to a merchant account provider for verification as part of authenticating the payment using the Magcard). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Huang into the system of Bradley in order to include private and public key pair may be shared between a merchant account provider and the payment processing accessory (see Huang par. 0165).  
 
Regarding claim 17, Bradley in view of Huang discloses the method of claim 8, 
Bradley further discloses wherein the key included in the encrypted message is the public key (see Bradley par. 0010, the controller and accessory can establish a shared secret by exchanging respective public keys using additional probes, including a third probe sent by the accessory and a fourth probe sent by the controller. Thereafter, either device can send a message to the other by encrypting the message using the further cryptographic key and sending the encrypted message within a fifth probe. The receiving device can extract the encrypted message from the fifth probe and decrypt it using the further cryptographic key). 
Regarding claim 18, Bradley discloses a method, comprising: 
“associating a host device with an account, wherein the account is also associated with an accessory having a public key and a private key” (see Bradley par. 0096, At block 826, the accessory can receive the probe request containing the controller's public key CPUB. The accessory can generate its own private key ("APRIV") and public key ("APUB") at block 828).
“receiving, using one or more processors of the host device, an encrypted message transmitted by the accessory” (see Bradley pars. 0042, 0087, 0097, the messages can be broadcast, or in some embodiments, some messages can be unicast (i.e., addressed to a specific recipient) if the sender has identifying information for the recipient. Probes are generally sent in cleartext (although in some embodiments described below, an encrypted message can be embedded in a cleartext probe request or probe response));
“validating, using the one or more processors of the host device, a key in the encrypted message” (see Bradley par. 0034, the pairing process can be largely automated, requiring little or no user intervention. Any user intervention can be as simple as verifying a passcode match between the accessory and controllers or entering a password provided by one device (e.g., the accessory) at the other device (e.g., the controller)).
 and connecting, via short-range wireless pairing, to the accessory” (see Bradley par. 0088, Once a secure pairing link has been established using processes 600 and 700, any type of information can be communicated via the link, subject only to implementation-dependent bandwidth constraints. In some embodiments, the accessory can use the pairing provided at block 614 to obtain credentials for a wireless network (e.g., a name and password or key for a protected IEEE 802.11 network) from the controller; the accessory can then use these credentials to join that network);

However, in analogues art, Huang discloses associating the public key associated with the accessory with an account, wherein the account is associated with a vendor or a provider, and wherein the account is also associated with the host device (see Huang par. 0165, a private and public key pair may be shared between a merchant account provider and the payment processing accessory 2402. Specifically, the merchant account provider that issues the payment cards stores the private key within its system and keeps this key secure. The merchant account provider may then distribute a corresponding public key to the payment processing accessory 2402, which may be stored on the memory circuit 2404. The cryptography module 2412 may then use the public key stored to sign/encrypt data associated with a payment card received from the magnetic strip reader interface 2408. The signed data may then be securely transmitted to the mobile device 2450 (host device) which then transmits the account information and purchase amount to the merchant account provider for decryption and approval).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Huang into the system of Bradley in order to include private and public key pair may be shared between a merchant account provider and the payment processing accessory (see Huang par. 0165).  

Regarding claim 19, Bradley in view of Huang discloses the method of claim 18, 
Bradley further discloses the step of searching, using the one or more processors of the host device, for the public key (see Bradley par. 0010, a controller can broadcast a first probe to indicate that the controller is searching for an accessory with which to pair. An accessory can receive the first probe and respond with a second probe providing information about the accessory).

Regarding claim 20, Bradley in view of Huang discloses the method of claim 18, 
Bradley further discloses wherein the accessory comprises headphones, and further comprising providing audio signals to the accessory after connecting to the accessory (see Bradley par. 0046, User interface 204 can include input devices such as a keyboard, touch pad, touch screen, scroll wheel, click wheel, dial, button, switch, keypad, microphone, or the like, as well as output devices such as a video screen, indicator lights, speakers, headphone jacks, or the like, together with supporting electronics (e.g., digital-to-analog or analog-to-digital converters, signal processors, or the like). A user can operate input devices of user interface 204 to invoke the functionality of controller 200 and can view and/or hear output from controller 200 via output devices of user interface 204).

8.	Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley US Patent Application Publication No. 2012/0054493 (hereinafter Bradley) in view of Huang US Patent Application Publication No. 2014/0065948 (hereinafter Huang) in further view of Thomas et al. US Patent Application Publication No. 2010/0153709 (hereinafter Thomas).
Regarding claim 9, Bradley in view of Huang discloses the method of claim 8, 
Bradley in view of Huang does not explicitly discloses wherein the public key and the private key are associated with the accessory during purchase by a user.
However, in analogues art, Thomas discloses wherein the public key and the private key are associated with the accessory during purchase by a user (see Thomas par. 0008, To utilize the service, a user may purchase a forward link only receiver, hereafter referred to as an "Accessory Device" that can stream content to a non-forward link only device, hereafter referred to as a "Host Device").


Regarding claim 10, Bradley in view of Huang in further view of Thomas discloses the method of claim 9, 
Thomas further discloses wherein the public key and the private key are associated with the accessory automatically when purchased via a website associated with the account (see Thomas par. 0059, the key may be embedded inside the application and the owner may download the application from a website).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Thomas into the system of Bradley and Huang in order to include a subscriber-based service and requires the device receiving the service to have an embedded forward link only receiver (see Thomas par. 0008).  

Regarding claim 11, Bradley in view of Huang discloses the method of claim 8, 
Bradley in view of Huang does not explicitly discloses wherein the public key and the private key are associated with the accessory after purchase by a user. 
However, in analogues art, Thomas discloses wherein the public key and the private key are associated with the accessory after purchase by a user (see Thomas par. 0053, The broadcast network infrastructure may be Evolution-Data Only Broadcast Multicast Services (BCMCS) that facilitates distribution of a subscription-based content delivery service. Upon subscribing to the content delivery service, the subscriber host device may be given the service key. A broadcast access key may be generated by the broadcast network infrastructure and used to encrypt content to be broadcasted).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Thomas into the system of Bradley and Huang in order to include a subscriber-based service and requires the device receiving the service to have an embedded forward link only receiver (see Thomas par. 0008).  

Regarding claim 12, Bradley in view of Huang in further view of Thomas discloses the method of claim 11, 
Bradley further discloses wherein the public key and the private key are associated with the accessory using radio-frequency identification (see Bradley par. 0054, wireless interface 406 can include radio frequency (RF) transceiver components for accessing wireless data networks). 

Regarding claim 13, Bradley in view of Huang in further view of Thomas discloses the method of claim 11, 
Bradley further discloses wherein the public key and the private key are associated with the accessory using near-field communication (see Bradley par. 0054, wireless interface 406 can include radio frequency (RF) transceiver components for accessing wireless data networks (e.g., using 3G, 4G or EDGE, WiFi, or other mobile communication technologies, or any combination thereof). Wireless interface 406 can be implemented using a combination of hardware (e.g., antennas, modulators/demodulators, encoders/decoders, and other analog and/or digital signal processing circuits) and software components).

15 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley US Patent Application Publication No. 2012/0054493 (hereinafter Bradley) in view of Huang US Patent Application Publication No. 2014/0065948 (hereinafter Huang) in further view of Yue US Patent Application Publication No. 2004/0111480 (hereinafter Yue).
Regarding claim 15, Bradley in view of Huang discloses the method of claim 8, 
Bradley in view of Huang does not explicitly discloses wherein the account is identified by a user's email address and associating the public key with the account comprises receiving the public key and the user's email address. 
However, in analogues art, Yue discloses wherein the account is identified by a user's email address and associating the public key with the account comprises receiving the public key and the user's email address (see Yue par. 0011, Providing the user account also may include determining whether the requested user identification is an email account to be protected and requesting an email address of the email account to be protected if the requested user identification is not the email account to be protected).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Yue into the system of Bradley and Huang in order to provide a user account to the registered receiver, wherein the user account comprises the private address and the public address (see Yue par. 0011). 






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433